





THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT RELATES TO AN OFFERING OF
SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS
DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE “1933 ACT”).




NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT,
OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.

CLEAN POWER TECHNOLOGIES INC.

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

TO:

Clean Power Technologies Inc.
436 – 35 Avenue NW
Calgary, Alberta
Canada T2K 0C1

Purchase of Shares of Common Stock

1.

SUBSCRIPTION

1.1

The undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees
to purchase from Clean Power Technologies Inc. (the “Company”), on the basis of
the representations and warranties and subject to the terms and conditions set
forth herein, that number of share of common stock in the capital of the Company
(the “Shares”) as set out beside the Subscriber’s name on page 9 hereof for
services rendered pursuant to the agreement made the 11th day of October, 2006
between the Company and Mitsui Babcock Limited (the “Collaboration Agreement”)
representing a deemed value of US$.10 per share (the “Subscription Price”).

1.2

Subject to the terms hereof, the Subscription will be effective upon its
acceptance by the Company.

1.3

All currency amounts set out herein refer to the currency of the United States
of America unless otherwise indicated.

2.

DESCRIPTION OF SHARES

2.1

The Shares are being issued pursuant to the Collaboration Agreement.

2.2

The Shares will be subject to statutory hold periods during which these Shares
may not be resold.  Subscribers are advised to consult their own legal advisers
in connection with any applicable resale restrictions.

3.

PAYMENT

3.1

The Company acknowledges that the Subscription Payment has been paid in services
performed by the Subscriber.

3.2

The Subscriber acknowledges and agrees that this Subscription Agreement and any
other documents delivered in connection herewith will be held on behalf of the
Company.  In the event that this Subscription Agreement is not accepted by the
Company for whatever reason, which the Company expressly reserves the right to
do, within 30 days of the delivery of an executed Subscription Agreement by the
Subscriber, this Subscription Agreement and any other documents delivered in
connection herewith will be returned to the Subscriber at the address of the
Subscriber as set forth in this Subscription Agreement.

3.3

The Company is entitled to treat the Subscription Payment as an interest free
loan to the Company until such time as the Subscription is accepted and the
certificates representing the Shares have been issued to the Subscriber.

4.

DOCUMENTS REQUIRED FROM SUBSCRIBER

4.1

The Subscriber must complete, sign and return to the Company an executed copy of
this Subscription Agreement.

4.2

The Subscriber shall complete, sign and return to the Company as soon as
possible, on request by the Company, any documents, questionnaires, notices and
undertakings as may be required by regulatory authorities, and applicable law.

5.

CLOSING

5.1

Closing of the offering of the Shares (the “Closing”) shall occur on or before
June 15, 2007, or on such other date as may be determined by the Company (the
“Closing Date”).

6.

ACKNOWLEDGEMENTS OF SUBSCRIBER

6.1

The Subscriber acknowledges and agrees that:

(a)

none of the Shares have been registered under the 1933 Act, or under any state
securities or “blue sky” laws of any state of the United States, and, unless so
registered, may not be offered or sold in the United States or, directly or
indirectly, to U.S. Persons, as that term is defined in Regulation S under the
1933 Act (“Regulation S”), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case in accordance with
applicable securities laws;

(a)

the Subscriber acknowledges that the Company has not undertaken, and will have
no obligation, to register any of the Shares under the 1933 Act;

(b)

the decision to execute this Subscription Agreement and acquire the Shares
hereunder has not been based upon any oral or written representation as to fact
or otherwise made by or on behalf of the Company, and such decision is based
entirely upon a review of information (the receipt of which is hereby
acknowledged) which has been filed by the Company in compliance, or intended
compliance, with applicable securities legislation (collectively, the “Public
Record”);

(c)

no securities commission or similar regulatory authority has reviewed or passed
on the merits of any of the Shares;

(d)

there is no government or other insurance covering any of the Shares;

(e)

there are risks associated with an investment in the Shares, as more fully
described in certain information forming part of the Public Record;

(f)

the Subscriber has not acquired the Shares as a result of, and will not itself
engage in, any “directed selling efforts” (as defined in Regulation S under the
1933 Act) in the United States in respect of any of the Shares which would
include any activities undertaken for the purpose of, or that could reasonably
be expected to have the effect of, conditioning the market in the United States
for the resale of any of the Shares; provided, however, that the Subscriber may
sell or otherwise dispose of any of the Shares pursuant to registration thereof
under the 1933 Act and any applicable securities laws or under an exemption from
such registration requirements;

(g)

the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
distribution of the Shares hereunder, and to obtain additional information, to
the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Company;

(h)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the Shares
hereunder have been made available for inspection by the Subscriber, the
Subscriber’s lawyer and/or advisor(s);

(i)

the Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained herein or in any document furnished by the
Subscriber to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Subscriber to comply with any covenant
or agreement made by the Subscriber to the Company in connection therewith;

(j)

none of the Shares are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Subscriber that any
of the Shares will become listed on any stock exchange or automated dealer
quotation system, except that currently the Shares are quoted on the
over-the-counter market operated by the NASD’s OTC Bulletin Board;

(k)

the Company will refuse to register any transfer of the Shares not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in accordance with
applicable securities laws;

(l)

the statutory and regulatory basis for the exemption claimed for the offer of
Securities, although in technical compliance with Regulation S, would not be
available if the offering is part of a plan or scheme to evade the registration
provisions of the 1933 Act or any applicable securities laws;

(m)

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Shares and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

(i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Shares hereunder, and

(ii)

applicable resale restrictions; and

(n)

this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company.

7.

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SUBSCRIBER

7.1

The Subscriber hereby represents and warrants to and covenants with the Company
(which representations, warranties and covenants shall survive the Closing)
that:

(a)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

(b)

the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to the Subscriber or of any agreement, written
or oral, to which the Subscriber may be a party or by which the Subscriber is or
may be bound;

(c)

the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber in accordance with its terms;

(d)

the Subscriber is not acquiring the Shares for the account or benefit of,
directly or indirectly, any U.S. Person;

(e)

the Subscriber is not a U.S. Person;

(f)

the Subscriber is resident in the jurisdiction set out under the heading “Name
and Address of Subscriber” on the signature page of this Subscription Agreement;

(g)

the sale of the Shares to the Subscriber as contemplated in this Subscription
Agreement complies with or is exempt from the applicable securities legislation
of the jurisdiction of residence of the Subscriber;

(h)

the Subscriber is acquiring the Shares for investment only and not with a view
to engaging in a business involving the resale or distribution of the Shares
and, in particular, it has no intention to distribute either directly or
indirectly any of the Shares in the United States or to U.S. Persons;

(i)

the Subscriber is outside the United States when receiving and executing this
Subscription Agreement and is acquiring the Shares as principal for the
Subscriber’s own account, for investment purposes only, and not with a view to,
or for, resale, distribution or fractionalisation thereof, in whole or in part,
and no other person has a direct or indirect beneficial interest in such
Securities;

(j)

the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Shares;

(k)

the Subscriber (i) is able to fend for him/her/itself in the Subscription; (ii)
has such knowledge and experience in business matters as to be capable of
evaluating the merits and risks of its prospective investment in the Shares; and
(iii) has the ability to bear the economic risks of its prospective investment
and can afford the complete loss of such investment;

(l)

the Subscriber acknowledges that the Subscriber has not acquired the Shares as a
result of, and will not itself engage in, any “directed selling efforts” (as
defined in Regulation S under the 1933 Act) in the United States in respect of
any of the Shares which would include any activities undertaken for the purpose
of, or that could reasonably be expected to have the effect of, conditioning the
market in the United States for the resale of any of the Shares; provided,
however, that the Subscriber may sell or otherwise dispose of any of the Shares
pursuant to registration of any of the Shares pursuant to the 1933 Act and any
applicable securities laws or under an exemption from such registration
requirements and as otherwise provided herein;

(m)

the Subscriber is not aware of any advertisement of any of the Shares; and

(n)

no person has made to the Subscriber any written or oral representations:

(i)

that any person will resell or repurchase any of the Shares;

(ii)

that any person will refund the purchase price of any of the Shares;

(iii)

as to the future price or value of any of the Shares; or

(iv)

that any of the Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Shares of the Company on any stock exchange or
automated dealer quotation system.

8.

RESALE RESTRICTIONS

8.1

The Subscriber acknowledges that any resale of the Shares will be subject to
resale restrictions contained in the securities legislation applicable to each
Subscriber or proposed transferee.  The Subscriber acknowledges that the Shares
have not been registered under the 1933 Act of the securities laws of any state
of the United States and that the Company does not intend to register same under
the 1933 Act, or the securities laws of any such state and has no obligation to
do so.  The Shares may not be offered or sold in the United States unless
registered in accordance with federal securities laws and all applicable state
and provincial securities laws or exemptions from such registration requirements
are available.

9.

ACKNOWLEDGEMENT AND WAIVER

9.1

The Subscriber has acknowledged that the decision to purchase the Shares was
solely made on the basis of publicly available information contained in the
Public Record.  The Subscriber hereby waives, to the fullest extent permitted by
law, any rights of withdrawal, rescission or compensation for damages to which
the Subscriber might be entitled in connection with the distribution of any of
the Shares.

10.

LEGENDING

10.1

Subject to applicable securities legislation, the Subscriber hereby acknowledges
that a legend may be placed on the certificates representing any of the Shares
to the effect that the Shares represented by such certificates are subject to a
hold period of not more than 18 months and may not be traded until the expiry of
such hold period except as permitted by applicable securities legislation.

10.2

The Subscriber hereby acknowledges and agrees to the Company making a notation
on its records or giving instructions to the registrar and transfer agent of the
Company in order to implement the restrictions on transfer set forth and
described in this Subscription Agreement.

10.3

The Subscriber hereby acknowledges and agrees to the Company making a notation
on its records or giving instructions to the registrar and transfer agent of the
Company in order to implement the restrictions on transfer set forth and
described in this Subscription Agreement.

11.

COSTS

11.1

The Subscriber acknowledges and agrees that all costs and expenses incurred by
the Subscriber (including any fees and disbursements of any special counsel
retained by the Subscriber) relating to the purchase of the Shares shall be
borne by the Subscriber.

12.

GOVERNING LAW

12.1

This Subscription Agreement is governed by the laws of the State of Nevada, USA.
 The Subscriber, in its personal or corporate capacity and, if applicable, on
behalf of each beneficial purchaser for whom it is acting, irrevocably attorns
to the jurisdiction of the courts of the State of Nevada, USA.

13.

SURVIVAL

13.1

This Subscription Agreement, including without limitation the representations,
warranties and covenants contained herein, shall survive and continue in full
force and effect and be binding upon the parties hereto notwithstanding the
completion of the purchase of the Shares by the Subscriber pursuant hereto.

14.

SEVERABILITY

14.1

The invalidity or unenforceability of any particular provision of this
Subscription Agreement shall not affect or limit the validity or enforceability
of the remaining provisions of this Subscription Agreement.

15.

ENTIRE AGREEMENT

15.1

Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Subscription Agreement contains the entire agreement between the parties
with respect to the sale of the Shares and there are no other terms, conditions,
representations or warranties, whether expressed, implied, oral or written, by
statute or common law, by the Company or by anyone else.

16.

NOTICES

16.1

All notices and other communications hereunder shall be in writing and shall be
deemed to have been duly given if mailed or transmitted by any standard form of
telecommunication.  Notices to the Subscriber shall be directed to the address
on the signature page of this Subscription Agreement and notices to the Company
shall be directed to it at 436 – 35 Avenue NW, Calgary, Alberta, Canada T2K 0C1,
Attention:  The President.

17.

COUNTERPARTS AND ELECTRONIC MEANS

17.1

This Subscription Agreement may be executed in any number of counterparts, each
of which, when so executed and delivered, shall constitute an original and all
of which together shall constitute one instrument.  Delivery of an executed copy
of this Subscription Agreement by electronic facsimile transmission or other
means of electronic communication capable of producing a printed copy will be
deemed to be execution and delivery of this Subscription Agreement as of the
date hereinafter set forth.

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.

Number of Shares:

4,000,000

Doosan Babcock Energy Ltd.

(Name of Subscriber – Please type or print)




/s/ Alastair Fraser - Head of Strategic Development

(Signature and, if applicable, Office)




11 The Boulevard

(Address of Subscriber)




Crawley, West Sussex , RH10 1UX

(City, State or Province, Postal Code of Subscriber)




United Kingdom

(Country of Subscriber)







A C C E P T A N C E

The above-mentioned Subscription Agreement in respect of the Shares is hereby
accepted by Clean Power Technologies Inc.




DATED at Calgary, Alberta, Canada, the 13th day of June, 2007.




CLEAN POWER TECHNOLOGIES INC.


Per:      /s/ Abdul A. Mitha

Authorized Signatory
Abdul A. Mitha

President/CEO



